When the prosecutrix refused to submit to the ceremony of expulsion established by this benevolent society it could not lawfully be inflicted. Rules of discipline for this and all voluntary associations must conform to the laws. If the act of tying this woman would have been a battery had the parties concerned not been members of the society of "Good Samaritans," it is not the less a battery because they were all members of that humane institution. The       (136) punishment inflicted upon the person of the prosecutrix was willful, violent and against her consent, and thus contained all the elements of a wanton breach of the peace. Bell v. Hansley, 48 N.C. 131. There is
PER CURIAM.                                                    No error. *Page 110